  Case: 4:20-cv-00586-SNLJ Doc. #: 4 Filed: 07/23/20 Page: 1 of 2 PageID #: 20



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

DAWUD AMEEN HUSAIN,                               )
                                                  )
               Petitioner,                        )
                                                  )
       V.                                         )           No. 4:20-cv-586-SNLJ
                                                  )
RICHARD JENNINGS,                                 )
                                                  )
                                                  )
               Respondent.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court on review of petitioner George F. Aldridge's pro se petition

for writ of habeas corpus. Petitioner has neither filed a motion for leave to proceed in forma

pauperis, or paid the $5 .00 filing fee. As such, before proceeding, plaintiff must either file such a

motion or pay the fee. The Court will give plaintiff thirty days in which to respond. If plaintiff

does not pay the fee or file a motion for leave to proceed in forma pauperis, this action will be

dismissed without prejudice and without further notice.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk of Court shall mail to plaintiff a copy of the

Court's Motion to Proceed in Forma Pauperis -Prisoner Cases form.

       IT IS FURTHER ORDERED that plaintiff shall either pay the $5.00 filing fee or submit

a motion to proceed in forma pauperis within thirty (30) days of the date of this order.
  Case: 4:20-cv-00586-SNLJ Doc. #: 4 Filed: 07/23/20 Page: 2 of 2 PageID #: 21



       IT IS FURTHER ORDERED that if plaintiff fails to comply with this Order, the Court

will dismiss this action without prejudice and without further notice.

       Dated this~ day o-f-~ {y
                           -7+------
                                     , 2020.




                                                 STEPlNN.LIMBAUGH)R.
                                                 UNITED STATES DISTRICT JUDGE




                                                 2
